Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the
a) An essentially closed proximal end/closed proximal end (claim 1) (not clear if this is the same as “base 23” or is referring to some other element);
b) At least parts of the inner and outer surfaces of the tubular wall have optically reflective coatings (claim 3);
c) Distal end wall of tubular wall coated with a phosphorescent material (claim 7);
d) Distal end wall of said tubular wall curved or tilted (claim 8);
e) Wireless transmitter in handle (claim 16);
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference number 17 in Figure 1.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites that the transparent tubular shaped body has a tubular wall, a detector array disposed within the inner surfaces of the tubular wall, and an essentially closed proximal end of the tubular shaped body.  An “essentially closed” proximal end is defined in the disclosure as a “closed proximal end” at, for example, page 9, line 23 to page 10, line 9, and in the drawings near, for example, base “23” in Figure 2A, which is consistent with the ordinary interpretation that a “closed” proximal end would provide a uniform, homogeneous end that has no opening(s) (as opposed .  The disclosure also suggests that the detector array (imaging sensor particularly with the proximal end of the tubular shaped body being “closed”.   Although Figure 1 appears to suggest that the proximal end of the tubular shaped body might have an opening to accommodate wires extending there through, this Figure is inconsistent with the remaining figures (no opening is shown in Figs.2,3) and the specification fails to describe any opening or why the proximal end having an opening would be considered as “closed” or “essentially closed” (i.e. what actually “closes” the proximal end if there is an opening). 
Also, given that the “closed proximal end” is not pointed to or enumerated in the Figures, it is not clear whether the word “closed” is referring to the space within the transparent tubular shaped body (proximal end space is closed off by the proximal end of the body, as opposed to the space being “open” at the distal open end) or whether the word “closed” is referring to actual material forming the transparent tubular body (the material forming the body has no openings and thus is “closed”).  The disclosure fails to clarify this distinction in order to aid in interpretation of the claim language.


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
As to claim 1, 
a) Term “the inner surfaces” (line 13) lacks antecedent basis;
b) Term “said tubular walls” (plural) (line 13) lacks antecedent basis (only a single “tubular wall” is previously claimed);
c) Term “said at least one optical source” (line 17) lacks antecedent basis;
d) Term “the outer dimensions” (lines 17-18) lacks antecedent basis.
e) given the inconsistent description of the invention (see 112(a) rejection set forth above), the phrases “essentially closed proximal end” and “closed proximal end” as relating to the transparent tubular shaped body are indefinite as to how they are to be interpreted (i.e. transparent tubular shaped body having uniform end with no openings (Fig.2A), having an opening in the transparent body but such opening is blocked by some other element so as to be considered as “closing” the proximal end (possibly Fig.1), or merely having an opening that is much more narrower than the distal open end and thus considered as “closed” or “essentially closed” compared to the distal open end).
As to claim 3, term “the inner and outer surfaces” lacks antecedent basis.
As to claims 7 and 8, term “the distal end wall” lacks antecedent basis.
As to claim 12, term “said at least one optical source” lacks antecedent basis.
As to claim 13, term “the barrel” lacks antecedent basis.
As to claim 14, term “the distal one of said at least one imaging lens” lacks antecedent basis.
Dependent claims inherit those defects.

Rejections over Prior Art
Before a proper rejection can be rendered, the subject matter encompassed by the claims must be reasonably understood without resort to speculation. Since claims 1-17 fails to satisfy the requirements of paragraph of 35 U.S.C. § 112, the Examiner cannot apply prior art at this time. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be rendered if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite.").)
However, the Examiner wishes to point out a few references that might show certain claimed features depending on how the claims are interpreted.
Ooshima et al. (U.S. Pat. 6,181,369)—referring to Figure 5, light guide (14,12) forms a transparent tubular body which closes off the space formed by guiding portions (12) (which accommodates a imaging device (7)), but the light source 9 is accommodated in an opening (18) in the proximal end wall of the body, so it is not clear if the body can be considered as being “essentially closed” or “closed”.
Dunki-Jacobs et al. (U.S. Pat. 7,442,167)—referring to Figure 3, light guide (40) forms a transparent tubular body which accommodates an camera (42) but the proximal end includes an opening to accommodate camera wires.  It is not clear whether the narrowed space that is filled by the camera wires would constitute “an essentially closed proximal end”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Allyn et al. (US 2012/0065469)—see Fig.9.
Farr (US 2008/0208006)—see Fig.10B.
Gilad et al. (US 2006/0004256) –see Figs.1,1B.
Burton et al. (US 2016/0089002)-see Fig.1 with respect to liquid reservoir and injection system.
Saadat (US 2010/0004506)-- see Fig. 8B with respect to liquid reservoir and injection system.
	Hellstrom et al. (US 2014/0107496)
	Hellstrom et al. (US 2014/0235942)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795